United States Court of Appeals
      for the Federal Circuit
              __________________________

                KEITH A. ROBERTS,
                 Claimant-Appellant,
                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
              __________________________

                      2010-7104
              __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in 05-2425, Chief Judge William P.
Greene, Jr.
              _________________________

                 Decided: June 1, 2011
               _________________________

     ROBERT P. WALSH, of Battle Creek, Michigan, argued
for claimant-appellant.

    SCOTT D. AUSTIN, Senior Trial Counsel, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, argued for respon-
dent-appellee. With him on the brief were TONY WEST,
Assistant Attorney General, JEANNE E. DAVIDSON, Direc-
tor, and MARTIN F. HOCKEY, JR., Assistant Director. Of
counsel on the brief were MICHAEL J. TIMINSKI, Deputy
ROBERTS   v. DVA                                          2


Assistant General Counsel, and MARTIE ADELMAN, Attor-
ney, United States Department of Veterans Affairs, of
Washington, DC.
              __________________________

 Before GAJARSA, PROST, and O’MALLEY, Circuit Judges.
O’MALLEY, Circuit Judge.
     This appeal involves the severance of a veteran’s ser-
vice-connected benefits based on a finding of fraud. Spe-
cifically, a Department of Veterans’ Affairs (“VA”)
regional office (“RO”) severed veteran Keith A. Roberts’s
benefits for post-traumatic stress disorder (“PTSD”) after
an investigation revealed that Roberts provided fraudu-
lent statements in connection with his claim. Those
fraudulent statements related to the sole in-service
stressor the RO identified when awarding benefits in
1998. As it relates to this appeal, the Board of Veterans’
Appeals (“Board”) found that the severance was proper,
and the United States Court of Appeals for Veterans
Claims (“Veterans Court”), sitting en banc, affirmed. See
Roberts v. Shineski, 23 Vet.App. 416 (2010) (en banc).
    Because Roberts, represented by counsel, challenges
only discrete aspects of the Veterans Court decision, the
issues on appeal are narrow. The first is whether the VA
and the Board erred by severing Roberts’s benefits in
accordance with the VA’s regulations rather than pursu-
ant to the procedures set forth in the Program Fraud Civil
Remedies Act of 1986 (“PFCRA”), 31 U.S.C. § 3801 et seq.
The second is whether the VA was required to review
Roberts’s medical records for alternate stressors before
severing his benefits, when the only stressor cited in his
ratings decision, and the underlying PTSD examination,
was found to be fraudulent. Because the Veterans Court
correctly decided that the Board did not err in its decision
3                                            ROBERTS   v. DVA


on either issue, we affirm.1


                       BACKGROUND
    Roberts served on active duty in the United States
Navy from March 1968 to December 1971, spending the
majority of his service stationed at a Naval Air Facility in
Naples, Italy. During a March 1991 psychiatric examina-
tion at a VA medical center, Roberts reported that he
witnessed the death of a friend, Gary Holland, in an

    1    We express no opinion on those portions of the
opinion that the parties have not challenged on appeal.
Specifically, we pass no judgment on the Veterans Court’s
holding that severance of benefits based on fraud is not
subject to a clear and unmistakable error (“CUE”) analy-
sis under 38 C.F.R. § 3.105(d). See Roberts v. Shinseki, 23
Vet.App. 416, 424-29 (2010). Roberts, through counsel,
expressly disclaimed that he was appealing that ruling,
both in his brief and at oral argument. See Appellant’s
Br., pp. 37, 41 (stating that “§ 3.105(d) has no role in a
benefits fraud case other than the implementation of the
order from an ALJ or District Court under the PFCRA,”
and “[w]hen benefits fraud is alleged, CUE is not avail-
able to the government, the allegation must be adjudi-
cated under the PFCRA”); see also Oral Arg. at 11:12 –
11:28     and     12:58     –    13:23,    available     at
http://www.cafc.uscourts.gov/oral-argument-
recordings/2010-7104/all (at oral argument, when asked
whether he was appealing the Veterans Court’s holding
that the CUE analysis does not apply in this case, Rob-
erts’s counsel responded twice that CUE does not apply).
For the same reasons, we do not address Roberts’s argu-
ment that there was not, in fact, any CUE in the Board’s
original grant of benefits. Because the Veterans Court’s
majority opinion did not address the propriety of the
Board’s CUE finding, and because Roberts concedes that
CUE does not apply to severance based on fraud, the
Board’s CUE analysis is not properly before us.
ROBERTS   v. DVA                                           4


accident at an airplane hangar while they were stationed
together in Naples. The accident occurred on February 4,
1969. According to the medical report, Roberts indicated
that part of a plane fell on and crushed Holland, and that
Roberts “was arrested for damaging the plane while
trying to extricate his friend.” Joint Appendix (“JA”)
1062. The examiner noted that “nothing appears in the
service records about this incident.” Id.
    Roberts also reported during the same examination
that, in a separate incident on December 13, 1969, he was
“arrested, placed in a straight jacket and restraints by
shore patrol.” Id. Roberts’s clinical records corroborate
that incident, indicating that, after having a few drinks,
Roberts became annoyed when shore patrol asked him
questions and for identification, fled and fell into a ditch,
and then became “combative and assaultive” when taken
to the dispensary. JA 969. The examiner diagnosed
Roberts as having dysthymia with irritability and mixed
personality disorder with antisocial and borderline fea-
tures.
    A. Roberts’s Award of Disability Benefits
    In August 1993, Roberts submitted a claim for disabil-
ity compensation for an acute personality disorder, which
he amended in February 1994 to include service connec-
tion for PTSD. In support of his claim, he submitted a
letter to the RO in which he detailed the events of the
death of his “very good friend” Gary Holland in 1969. JA
1185-86. In the letter, Roberts reported that Holland was
working on a plane when Holland’s coat became entan-
gled on a safety pin on the plane, releasing the safety pin
and causing a piece of the plane to fall on and crush
Holland. Roberts went on to write the following:
    I proceeded to sound the alarm, ran over to the
    plane to assess the situation at which time I found
5                                            ROBERTS   v. DVA


    Gary still conscious and coherent. I informed him
    I would get him out and then proceeded to run
    next door to the Ground Support Unit, informed a
    chief petty officer of the situation and ordered him
    to bring a cherry picker to the front of the hanger
    [sic] to lift the plane.
    As I was returning to the hanger [sic] I confronted
    my 1st class superior and informed him to place a
    ladder at the rear hatch of the plane and load men
    into the tail section to relieve the front[.] I then
    proceeded to the front of the plane and instructed
    the [ground support engineering] chief to punc-
    ture the radome of the plane to lift it up[.] [A]t
    this time a [lieutenant commander] who informed
    me he was the safety officer ordered me to stop
    [and] when I refused, he had me placed on arrest
    by a Marine guard[.] The [lieutenant commander]
    then proceeded to have air bags placed under the
    plane to lift it (this took approx 10-12 minutes, my
    method would have taken only a few minutes).
    The [lieutenant commander] stated that it was
    more important to save the plane than it was to
    save the man. When the plane had risen enough [.
    . .], I broke away from the guard and I and an-
    other shipmate proceeded under the plane and ex-
    tradited [sic] Gary to an awaiting corpsman who
    gave Gary a shot of Adren[a]lin[e] in the heart
    and revived him. He was then transported by
    chopper to the NATO Hospital where he passed
    away the next day (brain dead).
    I have always believed Gary would have lived had
    I not be[en] thwarted in my rescue attempts.


JA 1185-86.    In March 1998, Roberts underwent a VA
ROBERTS   v. DVA                                         6


PTSD examination and again reported the death of Gary
Holland as a traumatic stressor. The examiner diagnosed
Roberts with, among other things, chronic PTSD.
    A few months later, in May 1998, the RO awarded
Roberts a 50% disability rating for service-connected
PTSD, effective August 4, 1993. The Rating Decision
cited only one stressor to support its determination that
Roberts’s PTSD was directly related to military service –
Roberts’s presence at and role in the accident that caused
Gary Holland’s death. JA 1285-91. Roberts disagreed
with the disability rating, and, in May 1999, the VA
awarded him a 100% disability rating for PTSD with
dysthymia and depression, effective August 4, 1993. The
Rating Decision noted that “[t]he veteran reported that he
thinks about the traumatic event of his friend’s death
three to four times each month at the minimum and when
he is reminded of the event he can think of the events
weekly or more.” JA 1308. Roberts also stated that “he is
preoccupied with the trauma for six to seven days at a
time,” and he reported “increased problems with anger
control and that he has nightmares of the death of his
friend.” Id. In 2002, Roberts requested reconsideration of
his effective date. Ultimately, the RO changed his effec-
tive date to July 16, 1992, a date with which Roberts
again disagreed. 2
   B. The OIG Investigation
    In January 2004, Roberts complained by telephone to
the VA Office of the Inspector General (“OIG”) that the
   2    Around this time, Roberts also claimed service
connection for other medical conditions secondary to his
service-connected PTSD as well as for dysthymia and
depression separate from PTSD. The RO denied these
claims. Those decisions, and the Veterans Court’s deci-
sion to remand Roberts’s separate claim for dysthymia
and depression, are not at issue on appeal. See infra, n.3.
7                                           ROBERTS   v. DVA


VA had mishandled his claim. Thereafter, in July 2004,
the OIG investigated Roberts’s claim and issued a lengthy
report, which found that Roberts’s statements about his
presence at and involvement in the accident that caused
Gary Holland’s death were not supported by the record.
Specifically, the OIG found that the Navy Judge Advocate
General (“JAG”) Corp report of the 1969 accident did not
list Roberts’s name anywhere, and that Roberts was not
mentioned in any of the nineteen witness statements
about the accident. Several of the witnesses the OIG
interviewed stated that Roberts worked in a different
shop and was not present at the accident. Holland’s
roommate reported that neither he nor Holland were
friendly with Roberts. The OIG also interviewed Roberts
in connection with its investigation, and reported that
Roberts maintained his version of the events and “began
to yell and curse” when confronted with evidence that
contradicted his statements. JA 2554. The OIG provided
the investigation report to the RO, the VA Secretary’s
office, and the United States Attorney’s Office for the
Eastern District of Wisconsin.
    C. Severance of Benefits
    On August 18, 2004, the RO sent Roberts a notifica-
tion proposing to sever his benefits on the basis of fraud.
The letter outlined the findings contained in the OIG
report and informed Roberts that the RO found Roberts’s
statements regarding Gary Holland’s death to be fraudu-
lent. In response, Roberts submitted a statement request-
ing that the VA refrain from severing his benefits until
the proposed severance can be appealed to the Board of
Veterans Appeals. On November 10, 2004, the RO issued
a decision severing Roberts’s benefits on the basis of
fraud.
    Roberts appealed the RO’s decision to the Board,
ROBERTS   v. DVA                                          8


which affirmed the decision to sever benefits pursuant to
a two-step inquiry. First, it found fraud on the basis of
the OIG investigation, such that Roberts’s benefits were
subject to severance even though they were in effect for
more than 10 years. See 38 C.F.R. § 3.957 (benefits in
effect for more than 10 years “will not be severed except
upon a showing that the original grant was based on
fraud . . .”). Next, under 38 C.F.R. § 3.105(d), the Board
found that the government established that there was
CUE in the original RO decision granting benefits. The
Board also rejected Roberts’s argument that the VA
should have considered his December 1969 shore patrol
incident as a possible stressor before severing benefits. It
found that “no additional stressors were in fact presented
to the VA in connection with the veteran’s initial claim of
entitlement to service connection for PTSD.” JA 931. It
also noted that the May 1998 rating decision cited only
the death of Gary Holland as a stressor, as did the March
1998 examination report on which the rating decision was
based. Id.
    On April 23, 2010, the Veterans Court issued an en
banc decision with two separate opinions concurring in
part and dissenting in part. See Roberts v. Shinseki, 23
Vet.App. 416 (2010) (en banc). The majority affirmed the
severance of benefits based on fraud but found that the
CUE analysis of 38 C.F.R. § 3.105(d) does not apply to
severance proceedings alleging fraud. 3 Id. at 424-29. In

   3    As noted above, this holding is not at issue on ap-
peal, and we do not address it. See supra, n. 1. The
majority also concluded that the Board erred in denying
Roberts’s separate claim for dysthymia and depression.
Roberts, 23 Vet.App. at 430-31. It remanded the matter
for the Board to conduct that analysis and consider addi-
tional evidence from Roberts on this point. Id. at 430. On
appeal, the Secretary does not challenge the Veterans
Court’s decision to remand this aspect of the case. See
9                                            ROBERTS   v. DVA


the absence of any specific regulation governing severance
based on fraud, the court found that general due process
safeguards of 38 C.F.R. § 3.103 set out the applicable
procedures. As it pertains to this appeal, the Veterans
Court was unanimous in rejecting Roberts’s argument
that the VA was required to refer allegations of fraud to
an administrative law judge (“ALJ”) pursuant to the
PFCRA. Id. at 424. The court found that, “under § 42 of
the implementing regulation, no allegations of liability
may be referred to an ALJ if the false claims or false
statements resulted in a monetary gain of more than
$150,000.” Id. (citing 38 C.F.R. § 42.6(a)(2) and 31 U.S.C.
§ 3803(c)(1)). Because Roberts received over $320,000 in
VA benefits, the Veterans Court found no error in not
referring this case to an ALJ under the PFCRA. Id. The
Veterans Court also upheld the Board’s determination
that the VA was not required to consider evidence of
alternate stressors before severing Roberts’s benefits,
noting that Roberts failed to provide evidence of addi-
tional stressors within the 60-day period to do so. Rob-
erts, 23 Vet.App. at 429-30. The court also noted that
Roberts could pursue a separate claim based on any
additional stressors, but that, in this case, “the Board did
not adjudicate a claim for service connection for PTSD
based on stressors other than the stressor found to be
fraudulent (e.g., the shore patrol incident) and was not
required to do so as part of the severance proceeding.” Id.
at 430, n.6 (emphasis in original).
    D. Criminal Prosecution
   Contemporaneous with the VA’s proceedings to sever
Roberts’s benefits, Roberts was indicted on five counts of


Oral     Arg.     at     17:40–17:50,    available        at
http://www.cafc.uscourts.gov/oral-argument-
recordings/2010-7104/all.
ROBERTS   v. DVA                                         10


wire fraud, based on allegations that he “did knowingly
devise and participate in a scheme to defraud the VA of
compensation benefits,” and that, “[a]s a result, Roberts
wrongfully obtained from the VA in excess of $320,000.”
United States v. Roberts, Case No. 05cr118 (E.D. Wis.
Sept. 13, 2005) (superseding indictment, ECF No. 32-2).
A jury convicted Roberts on all five counts, and the dis-
trict court sentenced Roberts to 48 months imprisonment
and ordered restitution in the amount of $262,943.52. Id.
at ECF Nos. 150, 171. The Seventh Circuit affirmed,
rejecting, among others, Roberts’s argument that the
district court lacked jurisdiction because the Veterans
Court possesses exclusive jurisdiction to review Board
decisions. United States v. Roberts, 534 F.3d 560, 567-68
(7th Cir. 2008).
                   STANDARD OF REVIEW
     Our review of Veterans Court decisions is limited by
statute. Under 38 U.S.C. § 7292(a), we may review “the
validity of a decision of the [Veterans] Court on a rule of
law or of any statute or regulation . . . or any interpreta-
tion thereof (other than a determination as to a factual
matter) that was relied on by the Court in making the
decision.” Unless the appeal presents a constitutional
issue, we “may not review (A) a challenge to a factual
determination, or (B) a challenge to a law or regulation as
applied to the facts of a particular case.” 38 U.S.C. §
7292(d)(2). We review legal determinations by the Veter-
ans Court under a de novo standard. See Arzio v. Shine-
ski, 602 F.3d 1343, 1345 (Fed. Cir. 2010).
    The Veterans Court’s decision that the PFCRA does
not require the VA to refer this matter to an ALJ is a
decision involving a statutory interpretation and, thus, is
within our jurisdiction to review. In addition, the ques-
tion of whether the VA, in the context of a severance
11                                          ROBERTS   v. DVA


proceeding, must consider evidence of alternate stressors
before severing benefits that were awarded on the basis of
a single, fraudulent stressor, is a challenge to a rule of
law that is also within our jurisdiction to review. 4
                       DISCUSSION
     A. The PFCRA
    The PFCRA was enacted in 1986 to allow administra-
tive agencies to pursue remedies for false or fraudulent
claims for benefits or payments. See 31 U.S.C. § 3802;
Vermont Agency of Natural Res. v. United States ex rel.
Stevens, 529 U.S. 765, 786, n.17 (2000); Orfanos v. Dep’t
of Health & Human Servs., 896 F. Supp. 23, 24-25 (D.D.C.
1995). The statute subjects violators to a civil penalty of
$5,000 per claim and to an assessment, in lieu of dam-
ages, of up to twice the amount of such claim. 31 U.S.C. §
3802(a)(1); 38 C.F.R. § 42.3(a). According to the VA’s
implementing regulations, allegations of liability under
the PFCRA are referred to the VA OIG, who conducts an
investigation and reports to the VA General Counsel. 38
C.F.R. § 42.4. If the General Counsel believes there is
adequate evidence of liability, the General Counsel can
only issue a complaint under this regulatory scheme after
providing written notice to the Attorney General of its
intentions and after receiving a statement of approval
from the Attorney General. Id. at §§ 42.5, 42.6. After the
General Counsel issues a complaint and receives an
answer, the matter is referred to an ALJ for a hearing.

     4  Although it is unclear, Roberts appears to chal-
lenge the underlying determination that he committed
fraud. The question of whether Roberts’s statements
were fraudulent, however, is a factual question over
which we lack jurisdiction. See 38 U.S.C. § 7292(d)(2);
Flores v. Nicholson, 19 Vet.App. 516, 522 (2005) (findings
of fraud are factual questions).
ROBERTS   v. DVA                                           12


38 C.F.R. § 42.11.
    The PFCRA is a “sister scheme” to the False Claims
Act (“FCA”) and is “designed to operate in tandem with
the FCA.” Stevens, 529 U.S. at 786, n.17. The legislative
history of the PFCRA indicates that it was intended to
address “small-dollar cases” of fraud against the govern-
ment because, in such cases, the “cost of litigation gener-
ally exceeds the amount recovered, thus making it
economically impractical for the Justice Department to go
to court.” See H.R. Rep. No. 99-1012, at 257-59 (1986)
(Conf. Rep.), reprinted in 1986 U.S.C.C.A.N. 3868, 3902-
04. Consistent with that purpose, the PFCRA does not
apply to allegations of liability where the fraudulent
claims at issue are for more than $150,000. 31 U.S.C. §
3803(c)(1);                    38                       C.F.R.
§ 42.6(a)(2). The legislative history refers to this figure as
a “jurisdictional cap.” H.R. Rep. No. 99-1012, at 259.
    Roberts’s fundamental argument on appeal is that the
PFCRA is “controlling law,” such that “[o]nce an allega-
tion of fraud has been made the PFCRA must be fol-
lowed.” Appellant’s Br., pp. 5, 40, 49. He contends that
VA employees “may not conduct fraud adjudications,”
because such adjudications are quasi-criminal in nature,
are unsuitable for ex parte adjudication, and are inconsis-
tent with the VA’s veteran-friendly claims process. 5 Id.


    5   Notably, Roberts’s position before this court di-
rectly contradicts his position during his criminal proceed-
ing. In that proceeding, Roberts moved to dismiss the
indictment, arguing that the VA was the appropriate
agency to make determinations about veterans benefits
because of its “specialized knowledge, expertise and
connection with the regulation of Veterans’ Benefits.”
United States v. Roberts, Case No. 05cr118 (E.D. Wis.
May 9, 2006) (Motion to Dismiss the Indictment on
Grounds of Violation of Separation of Powers Doctrine,
13                                           ROBERTS   v. DVA


Roberts contends that, if the VA referred this matter to an
ALJ pursuant to the PFCRA, Roberts would have had
“proper notice, a neutral forum, and due process as pro-
vided by the Fifth and Sixth Amendments of the Consti-
tution.” Reply Br., p. 1. In effect, Roberts argues that the
VA’s only course of action to sever his benefits because of
fraud was through the PFCRA, and because the VA did
not follow that course, it improperly severed Roberts’s
benefits and violated his constitutional rights.
    There are several reasons why Roberts’s position is
without merit. Most significantly, the PFCRA is not an
exclusive remedy. The remedies it provides are “in addi-
tion to any other remedy that may be prescribed by law.”
31 U.S.C. § 3802(a)(1). Even if the VA were required to
act pursuant to the PFCRA, that would have no effect on
the VA’s ability to sever Roberts’s benefits.
    The Veterans Court also correctly concluded that the
jurisdictional cap in the PFCRA precluded the VA from
pursuing a complaint under that statute. Roberts, 23
Vet.App. at 424. The PFCRA does not apply when more
than $150,000 “is requested or demanded in violation of
[31 U.S.C. § 3802]” in a fraudulent claim or a group of
related fraudulent claims. 31 U.S.C. § 3803(c)(1); 38
C.F.R. § 42.6(a)(2). As indicated above, the legislative
history expressly refers to this restriction as a “jurisdic-
tional cap.” H.R. Rep. No. 99-1012, at 259. Here, the
record clearly reflects that Roberts’s fraudulent claims
exceeded the $150,000 jurisdictional threshold of the
PFCRA. Indeed, Roberts appears to concede as much.
Reply Br., p. 14. That the jurisdictional threshold was
exceeded is confirmed by the results of Roberts’s criminal
proceeding, in which Roberts was ordered to pay over

ECF No. 103, p. 5). Here, Roberts argues the opposite –
that the VA is incapable of making such determinations.
ROBERTS   v. DVA                                         14


$260,000 in restitution. Thus, putting aside whether the
PFCRA was the required procedure, it clearly was not
available given the amount of penalties and assessments
at issue.
    Roberts contends that the $150,000 amount is not ju-
risdictional, citing Orfanos v. Department of Health &
Human Services, 896 F. Supp. 23 (D. D.C. 1995). In that
case, however, the petitioner fraudulently obtained only
$13,400 in violation of the statute, far below the jurisdic-
tional cap. Id. at 25. Although the district court affirmed
an award of $196,800 under the PFCRA, the vast majority
of that was based on an assessment of $170,000 in penal-
ties and an additional $13,400 as a result of double dam-
ages, amounts which are not considered for purposes of
the jurisdictional limit. That case, therefore, did not
implicate the PFCRA’s jurisdictional cap and does not
support Roberts’s argument.
    Finally, even if the amount at issue was less than
$150,000, there is nothing in the relevant statutory or
regulatory language that compels the VA to act pursuant
to the PFCRA in lieu of utilizing its own procedures.
Roberts’s assertion that the VA is not permitted to act on
matters relating to fraud is inconsistent with the statutes
and regulations that specifically refer to severance of
service connection based on fraud. See, e.g., 38 U.S.C. §
1159 (service connection for disability or death in effect
for ten or more years shall not be severed “except upon a
showing that the original grant of connection was based
on fraud”); 31 C.F.R. § 3.957 (same).
    To the extent Roberts challenges the VA’s ability to
recoup benefits through avenues other than the PFCRA
(as distinct from severing them), that argument is with-
out merit. The Government has several mechanisms at
its disposal to recover benefits resulting from fraudulent
15                                             ROBERTS   v. DVA


claims, and the PFCRA specifically contemplates parallel
criminal proceedings. See 31 U.S.C. § 3803(b)(3) (provid-
ing that a proceeding under the PFCRA shall be stayed if
the Attorney General believes it “may adversely affect any
pending or potential criminal or civil action” (emphasis
added)); 38 C.F.R. § 42.4 (contemplating deferring a
report to a reviewing official “to avoid interference with a
criminal investigation or prosecution”). Indeed, the very
purpose of requiring agencies to obtain approval from the
Attorney General before instituting an administrative
proceeding under the PFCRA is to permit the Attorney
General to pursue an action at his election. See H.R. Rep.
No. 99-1012, at 258 (“This procedure ensures that the
[Justice] Department will have an opportunity to review
the charges and elect, if it so chooses, to litigate in federal
court”). In this case, the Government instituted a crimi-
nal proceeding, and Roberts concedes that there is a valid
and enforceable criminal restitution order in place. 6
    Moreover, the VA’s severance of benefits based on
fraud does not improperly displace other mechanisms to
recoup benefits because severance simply cuts off benefits
prospectively, it does not result in the automatic recovery
of past payments. While it is true that the effective date
of a “discontinuance or reduction” of benefits based on an
act of commission or omission by the payee is the effective
date of the award, 38 U.S.C. § 5112(b)(9); 38 C.F.R. §
3.500(b)(1), that only establishes that there has been an
overpayment of benefits. The Government can recoup
that overpayment through several avenues, including
through a criminal proceeding, the PFCRA, if applicable,
or the FCA. Here, the Government pursued a criminal
proceeding, which, as discussed above, is entirely com-

     6  See Oral Arg. at 5:35-5:45, available               at
http://www.cafc.uscourts.gov/oral-argument-
recordings/2010-7104/all.
ROBERTS   v. DVA                                        16


patible with the PFCRA.
    Roberts also contends that the VA violated his Fifth
and Sixth Amendment rights by failing to refer the mat-
ter to an ALJ pursuant to the PFCRA. Specifically, he
asserts that he “was denied a copy of the OIG report, a
full statement of the allegations against him, and the
opportunity to challenge them.” Appellant’s Br., p. 6. To
the extent this argument reiterates his contention that
the VA was required to act pursuant to the PFCRA, we
reject it for the reasons stated above.
    We do not see any other support for Roberts’s conten-
tion that his constitutional rights were violated. In
August 2004, the VA provided notice to Roberts of its
proposed severance of his service connection with a cover
sheet explaining his rights to submit evidence within
sixty days, to request a personal hearing, and to legal
representation. The notice referred to the OIG investiga-
tion (about which Roberts was aware because he was
interviewed in connection with that investigation), in-
cluded five paragraphs detailing the findings of the inves-
tigation, and the reasons why the VA found Roberts’s
prior statements regarding Holland’s death to be fraudu-
lent. On appeal, the Board conducted a hearing in June
2005, at which Roberts and his wife testified and during
which he was represented by counsel. The Veterans
Court correctly concluded that these procedures satisfied
the VA’s procedural due process safeguards. 7 See 38
C.F.R. § 3.103 (“Every claimant has the right to written

   7    As noted above, Roberts also was convicted of
fraud in a criminal proceeding in federal district court
under a much higher “beyond a reasonable doubt” stan-
dard and with the benefit of the accompanying constitu-
tional safeguards inherent in such a proceeding. His
conviction was affirmed on appeal by the Seventh Circuit.
United States v. Roberts, 534 F.3d 560 (7th Cir. 2008).
17                                           ROBERTS   v. DVA


notice of the decision made on his or her claim, the right
to a hearing, and the right of representation”). Accepting
Roberts’s position on this point would require this court to
find that the VA’s procedural safeguards, even when
followed faithfully, do not satisfy the requirements of
constitutional due process. We find no justification for
such a conclusion.
     B. Consideration of Other Stressors
    Roberts also argues that the Board erred in failing to
consider additional stressors, such as the December 1969
shore patrol incident described above, before severing his
benefits based on fraud. The Board rejected this argu-
ment, finding that: (1) no additional stressors were
presented to the VA in Roberts’s initial claim of service
connection for PTSD; (2) the May 1998 rating decision
cited only the death of Gary Holland as a stressor; and (3)
the March 1998 examination report on which the rating
decision was based cited only Gary Holland’s death as a
stressor. The Board also observed that “it appears that
the veteran raised the purported additional stressors only
after service connection for PTSD was granted and the
veteran’s role in the Gary H. incident was being ques-
tioned, evidently in an effort to shore up a claim which
was in the process of falling apart.” JA 931. The Veter-
ans Court upheld the Board’s determination, noting that
Roberts could pursue a separate claim based on any
additional stressors, but that the Board here did not
adjudicate a claim for service connection on stressors
other than the one found to be fraudulent. Accordingly, it
held that the Board was not required to consider other
stressors “as part of the severance proceeding.” Roberts,
23 Vet.App. at 430, n.6.
    We agree with the Veterans Court. Roberts presented
only one stressor as part of his initial claim, which the
ROBERTS   v. DVA                                        18


Board ultimately determined to be fraudulent. Under
those circumstances, the Board did not err in severing
Roberts’s benefits before considering other potential
stressors. 8
                      CONCLUSION
For the reasons stated above, the decision of the Veterans
                    Court is affirmed.
                         COSTS
   Each party shall bear its own costs.
                      AFFIRMED




   8    We also have considered Roberts’s other argu-
ments and find them to be without merit or so perfunctory
as to be insufficient to raise an argument on appeal.